Title: From George Washington to James Monroe, 23 February 1789
From: Washington, George
To: Monroe, James



Dear Sir,
Mount Vernon February 23d 1789

I received by the last Mail your letter dated the 15th of this month, accompanied with your printed observations on the new Constitution, and am much obliged by this token of your polite attention. However I may differ with you in sentiment on some of the points, which are advocated in your Treatise; I am pleased in discovering so much candour and liberality as seem to predominate in your Style and manner of investigation. That a Spirit of unanimity, accomodation and rectitude may prevail so extensively, as to facilitate the means for removing any well grounded apprehensions of the possible future ill consequences, which may result from the general government, is the sincere wish of, Dr Sir, Your Most Obedt & Very humble Sert

Go: Washington

